Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
      Allowable Subject Matter
Claims 1 and 3-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant's amendment filed on 05/09/2022 has been fully reviewed and is sufficient to overcome previous rejection: 
Regarding claim 1, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "at least one sensor being configured for sensing data that impacts operation and lifetime of the battery; a battery monitoring module operatively coupled to the switch and configured to control the switch for switching, based at least on the data and at least one predefined curve, between a first mode where a load and the battery are powered by the power supply and a second mode where the device is powered by the battery, said predefined curve being a characteristic curve of the battery" in combination with other limitations in the claims as defined by Applicants. 
Claims 3-15 depend from allowed claim 1 and therefore are also are allowed.
Regarding claim 16, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "sensing, by the at least one sensor, data that impacts operation and lifetime of the battery; controlling a switch for switching, based at least on the data and one at least one predefined curve, between a first mode where a load and the battery are powered by the power supply, and a second mode where the device is powered by the battery, said predefined curve being a characteristic curve of the battery" in combination with other limitations in the claims as defined by Applicants. 
Claim 17 depend from allowed claim 16 and therefore are also allowed.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        August 11, 2022